Name: Commission Regulation (EU) NoÃ 290/2010 of 6Ã April 2010 amending for the 123rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 7.4.2010 EN Official Journal of the European Union L 87/29 COMMISSION REGULATION (EU) No 290/2010 of 6 April 2010 amending for the 123rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 March 2010 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to amend one entry of the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Muthanna Harith Al-Dari (alias (a) Dr. Muthanna Al Dari, (b) Muthana Harith Al Dari, (c) Muthanna Harith Sulayman Al-Dari, (d) Muthanna Harith Sulayman Al-Dhari, (e) Muthanna Hareth Al-Dhari, (f) Muthana Haris Al-Dhari, (g) Doctor Muthanna Harith Sulayman Al Dari Al-Zawba, (h) Muthanna Harith Sulayman Al-Dari Al-Zobai, (i) Muthanna Harith Sulayman Al-Dari al-Zawbai, (j) Muthanna Hareth al-Dari, (k) Muthana Haris al-Dari, (l) Doctor Muthanna al-Dari, (m) Dr. Muthanna Harith al-Dari al-Zowbai). Title: Doctor. Address: (a) Amman, Jordan, (b) Khan Dari, Iraq (previous address), (c) Asas Village, Abu Ghurayb, Iraq (previous address), (d) Egypt (previous address). Date of birth: 16.6.1969. Place of birth: Iraq. Nationality: Iraqi. Date of designation referred to in Article 2a (4) (b): 25.3.2010. (2) The entry Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Mula Mustafe Baseskije Street 72, Sarajevo, Bosnia and Herzegovina; (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina; (i) 64 Potur Mahala Street, Travnik, Bosnia and Herzegovina; (j) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (k) Ylli Morina Road, Djakovica, Kosovo; (l) Rruga e Kavajes, Building No. 3, Apartment No 61, PO Box 2892, Tirana, Albania; (m) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, China, Eritrea, Ethiopia, Georgia, India, Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002 under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (h) Ylli Morina Road, Djakovica, Kosovo; (i) Rruga e Kavajes, Building No 3, Apartment No 61, PO Box 2892, Tirana, Albania; (j) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, China, Eritrea, Ethiopia, Georgia, India, Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002.